      Case 2:12-cv-00184-wks Document 562 Filed 09/14/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                                   FOR THE
                             DISTRICT OF VERMONT


JANET JENKINS                             :
                                          :
             v.                           :   Case No. 2:12-cv-184
                                          :
KENNETH L. MILLER ET. AL.,                :
                                          :
             Defendants.                  :

                  FINAL MODIFIED DISCOVERY SCHEDULE / ORDER
     The discovery schedule/order is hereby amended as follows:


     1. Interrogatories and Requests for Production. The parties

shall serve all interrogatories and requests for production on

or before six weeks before the deadline to complete all

discovery.

     2. Depositions. Depositions of all witnesses shall be

completed by the deadline to complete all discovery. Plaintiffs

are entitled to take the deposition of each Defendant, ten

nonparty fact witnesses, and any rebuttal expert witnesses that

Defendants may disclose. See Op. & Order, ECF 450. Defendants

are entitled to take the deposition of Plaintiffs, ten nonparty

fact witnesses, and the four expert witnesses Plaintiffs have

disclosed.

     3. Deadline to Complete All Discovery. All discovery shall

be completed 180 days after the later of (1) the entry of this

order and (2) the date the Court rules on the Motion for Partial

                                      1
      Case 2:12-cv-00184-wks Document 562 Filed 09/14/20 Page 2 of 4



Summary Judgment as to All Claims Plaintiff Janet Jenkins

Purports to Bring as Next Friend of Isabella Miller, ECF 495

(“Isabella Motion”). See Fed. R. Civ. P. 6(a). Unless the Court

orders otherwise, discovery is not stayed, including pending the

Court’s resolution of the Isabella Motion.

     4. Deadline to Complete All Expert Discovery. Defendants

shall disclose rebuttal experts, if any, 90 days after the later

of (1) the entry of this order and (2) the date the Court rules

on the Isabella Motion. The deadline to complete all expert

discovery shall be the deadline to complete all discovery.

     5. Requests for Admission. The parties shall serve all

requests for admission on or before four weeks after the

deadline to complete all discovery.

     6. Motions. Motions, including summary judgment motions but

excluding motions relating to the conduct of trial, shall be

filed on or before six weeks after the deadline to complete all

discovery (“Motion Deadline”).

     7. Trial. This case shall be ready for trial by the first

Monday 90 days after the deadline to complete all discovery, but

if any summary judgment motions are timely filed and pending as

of the Motion Deadline, then this case instead shall be ready

for trial by the first Monday 60 days after the Court rules on

all such summary judgment motions. See Fed. R. Civ. P. 6(a).

                                    2
         Case 2:12-cv-00184-wks Document 562 Filed 09/14/20 Page 3 of 4



     8. COVID-19. To ensure the health of all parties, third-

party witnesses, and counsel (“Deposition Attendees”), of

Deposition Attendees’ households, and of the general public

during the COVID-19 pandemic, and to prevent further delay in

this case, all depositions, including the administration of the

oath to the deponent by the officer, shall be taken solely by

telephone, videotelephone, or other remote means, unless the

Court on motion orders otherwise. See Fed. R. Civ. P. 28, 29,

30. Any party may request the Court exempt a deposition from

this requirement by making a showing of extraordinary

circumstances that would justify a live deposition. Furthermore,

if significant changes develop in the status of the COVID-19

pandemic, any party may petition the Court for review of this

Order.

     The officer need not be authorized to administer oaths by

federal law or by the law in the place of examination. See id.

Deposition Attendees have the right to attend depositions

remotely and shall be provided means to participate in all

depositions remotely. See Fed. R. Civ. P. 28 and 30. Deposition

Attendees shall confer in good faith regarding arrangements for

any deposition, including of a deponent confined in prison, see

Fed. R. Civ. P. 30(a)(2)(B) (requiring leave of court if

deponent is confined in prison), taking into account all

applicable, pandemic-related governmental requirements,

                                       3
      Case 2:12-cv-00184-wks Document 562 Filed 09/14/20 Page 4 of 4



restrictions, and recommendations, such as those related to

traveling, quarantining, mask-wearing, and social distancing.

     DATED at Burlington, in the District of Vermont, this 14th,
day of September, 2020.


                                        /s/ William K. Sessions III
                                        William K. Sessions III
                                        District Court Judge




                                    4
